On the trial of this case it was admitted that Sarah Tyler, afterwards Sarah Hood, who was ordered to be removed, had a legal settlement in West Greenwich before her marriage.
By our law, "A married woman shall always follow and have the settlement of her husband, if he hath any settlement within this state or in any other of the United States; but if he hath *Page 137 
no settlement within this state nor in any other of the United States, the wife shall have and retain her settlement at the time of her marriage." Dig. 1844, p. 340. Sarah Tyler, then, when she was married to George Hood, followed and had his settlement, if any he had, in this state, or in any other of the United States. By the marriage, the settlement of the husband, if he has one, isipso facto transferred to the wife. This is so at common law, and it is so provided by the statute. The settlement of the wife is only retained in case the husband has no settlement in this country.
The question to be determined by the court is, whether George Hood, the husband, had at the time of the marriage a legal settlement in this state or in any other of the United States? This question is to be determined upon the evidence in the case.
It appears by the evidence that Benjamin Hood, the grandfather of George, was legally settled in Taunton in the state of Massachusetts, and that John Hood, the father of George, lived with his father in Taunton, until about the time he became twenty-one years of age. He then removed to Providence and married there, and with his wife returned to Taunton and lived there several years. By the law of Massachusetts, legitimate children take the settlement of their father; and so John Hood had a settlement in Taunton; George Hood was the son of John Hood, born in Providence, in this state, to which place his father, John Hood, removed about the time of the death of his father, Benjamin Hood. There is no evidence that John Hood or his son, George Hood, ever gained a settlement in Providence or in this state. He certainly retained his settlement in Taunton, Massachusetts; for even if he had gained a settlement in this state, he would retain it, by the law of Massachusetts, as announced by the supreme court of that state, until he had gained another settlement in that state. See Revised Statutes of Massachusetts and 10th Mass. Rep. 413. George Hood not having, as the proof stands, gained a settlement of his own, took the settlement of his father, John Hood, in Taunton.
George Hood, therefore, at the time of his marriage, had a settlement in Taunton, and Sarah Hood follows and has his *Page 138 
settlement. She cannot, therefore, retain her settlement in West Greenwich, because her husband, having no settlement within this state, (or indeed if he has one,) has still a settlement in another state of the United States.
The order of the town council of Warwick must therefore be reversed, with costs, and the town of West Greenwich must have and recover the charges for the support of the pauper to which it has been put by the order, as well as the costs and charges of removing the pauper back to the town of Warwick.